Citation Nr: 1817571	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for scar, left anterior thigh.

2. Entitlement to an initial compensable rating for scar, left lower abdomen.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to February 1989. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. During the July 2017 Board hearing the Veteran testified that his left anterior thigh scar was painful and it becomes scabbed over during the winter when his skin is drier. 

2. The Veteran also testified that his left lower abdomen scar is painful.

3. The Veteran was last afforded a VA examination in July 2012. The Veteran testified that he did not recall the 2012 VA examiner asking him any questions about pain or instability with regard to his scars. The 2012 examination report stated that there is no pain or instability of the scars. Therefore, because the examiner did not consider the Veterans reports, the examination and opinion previously obtained relied on an incomplete factual premise and is inadequate. Accordingly, it cannot be considered probative evidence in this case.

4. The Veteran's credible and competent statements regarding his scars are considered the most probative evidence in this case.




CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent but no higher for scar, left anterior thigh have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Code 7804 (2017).

2. The criteria for an initial rating of 10 percent but no higher for scar, left lower abdomen have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Code 7804 (2017).


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for scar, left anterior thigh is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 10 percent, but no higher, for scar, left lower abdomen is granted, subject to the laws and regulations governing the award of monetary benefits.



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


